                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                     4:15CR3091
                                              )
              V.                              )
                                              )
ALLEN E. PEITHMAN JR., SHARON                 )                       ORDER
A. ELDER, CORNERSTONE PLAZA,                  )
INC., AEP PROPERTIES, L.L.C.,                 )
                                              )
                     Defendants.              )
                                              )


     Today, I conferred with counsel. With their agreement,

     IT IS ORDERED that:

     1.       The question of the apportionment of liability under 21 U.S.C. § 853 as between
              the defendants in the total amount of $117,653.57 as remanded to me by the
              Court of Appeals shall be held in abeyance (a) until the time for filing a petition
              for certiorari with the Supreme Court has passed or (b) until the Supreme Court
              has finally dealt with any petition for certiorari that may be filed.1

     2.       Counsel shall advise me when the foregoing matter remanded to me by the
              Court of Appeals is ready for decision.

     3.       My chambers shall call this matter to my attention on June 17, 2019, to check
              the status of this matter including whether a petition for certiorari has been filed.

     DATED this 1st day of April, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge


     1
         Whichever is later.
